MEMORANDUM **
California state prisoner Robert Castle appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
As a threshold matter, we reject the state’s contention that California prisoners do not have a liberty interest in parole. See Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1127-28 (9th Cir.2006).
Castle contends that the California Board of Prison Terms’ (“Board”) 2003 and 2004 decisions finding him unsuitable for parole resulted in his being incarcerated beyond the date contemplated in his plea agreement. We conclude that the California state court’s decision denying this claim was not objectively unreasonable. See Himes v. Thompson, 336 F.3d 848, 852-53 (9th Cir.2003); cf. Brown v. Poole, 337 F.3d 1155, 1159 (9th Cir.2003).
Castle also contends that the Board’s decisions violated his right to due process. However, there was no due process violation because some evidence supports the Board’s decisions. See Irons v. Carey, 505 F.3d 846, 851 (9th Cir.2007). Accordingly, the state court’s decision rejecting Castle’s claim was not contrary to, and did not involve an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); see also Irons, 505 F.3d at 851.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.